DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8, line 6 recites “the suture holes”. It is unclear which “suture holes” this refers to since there are suture holes in each of the collars as well as the outer surface of the cup-shaped body. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,597,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application.
Regarding claim 1 of the application, see claim 1 of the patent which anticipates claim 1 of the application.
Regarding claim 2 of the application, see claim 2 of the patent which anticipates claim 2 of the application.
Regarding claim 3 of the application, see claim 3 of the patent which anticipates claim 3 of the application.
Regarding claim 4 of the application, see claim 4 of the patent which anticipates claim 4 of the application.
Regarding claim 5 of the application, see claim 1 of the patent which anticipates claim 5 of the application.
Regarding claim 6 of the application, see claims 5 of the patent which anticipates claim 6 of the application.
Regarding claim 7 of the application, see claim 5 of the patent which anticipates claim 7 of the application.
Regarding claim 8 of the application, see claim 1 of the patent which anticipates claim 8 of the application. Note that “a number” can be one. Even if the claim required a plurality of suture holes, it would have been obvious to add additional suture holes since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,597,190 in view of Wiley et al. 7,854,768 (hereafter referred to as Wiley). Claim 1 of the patent discloses the invention substantially as claimed and as discussed above, however, claim 1 of the patent does not specifically state that the lateral suture collar, the anteromedial suture collar, and the posteromedial suture collar are coplanar.
Wiley teaches a reverse shoulder implant, in the same field of endeavor, wherein the suture collar, including lateral, anteromedial, and posteromedial portions of the collar, of the epiphyseal component is planar for the purpose of aligning the collar with a humeral resection cut during shoulder arthroplasty (col.7, ll.10-16; figs.3, 4, and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lateral suture collar, the anteromedial suture collar, and the posteromedial suture collar of the implant of patent claim 1 to be coplanar as taught by Wiley in order to align the epiphyseal component with a humeral resection cut during shoulder arthroplasty.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,147,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application. Claims 1-9 of the application are respectively anticipated by claims 1-9 of the patent (claim 1 of the application does not require suture holes in an inferior surface of the collars as recited in patent claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lascar et al. FR2972627A1 (cited by applicant; hereafter referred to as Lascar ‘627) in view of Lascar et al. 2012/0101583 (cited by applicant; hereafter referred to as Lascar ‘583) in view of Poncet et al. 2009/0171462 (cited by applicant; hereafter referred to as Poncet).
Regarding claim 1, Lascar ‘627 discloses a modular reverse shoulder orthopaedic implant, comprising an elongated humeral stem component 2b configured to be implanted into a humerus of a patient, a fracture epiphysis component 2a, the fracture epiphysis component comprising a cup-shaped body having an annular rim 10 formed in the superior end thereof (figs. 1-4 and 9), a lateral suture collar (lateral portion of 3; figs. 5-7) extending outwardly from the annular rim of the cup-shaped body (each of the collars referred to herein are radially outward of the rim) within a segment of the annular rim defined by an anterior-most point of the rim and a posterior-most point of the rim (figs. 8-11), an anteromedial suture collar extending outwardly from the annular rim of the cup-shaped body within a segment of the annular rim defined by the anterior-most point of the rim and a medial-most point of the rim (anteromedial portion of 3; figs.5-7, 8, 9, and 11), and a posteromedial suture collar extending outwardly from the annular rim within a segment of the annular rim defined by the posterior-most point of the rim and the medial-most point of the rim (posteromedial portion of 3; figs.5-7, 8, and 9), wherein the lateral suture collar is discontiguous with the anteromedial suture collar and the posteromedial suture collar (fig.7 shows slots 27 separating the lateral suture collar from the anteromedial and posteromedial suture collars) and the anteromedial suture collar and the posteromedial suture collar are discontiguous with one another (fig.7 shows them spaced at the medial side of 3), and a humeral cup component 4 secured to the fracture epiphysis component 2a, the humeral cup component having a concave bearing surface 4a configured to articulate with a rounded head surface 5a of a glenosphere component 5 (fig.11). While Lascar ‘627 discloses the invention substantially as claimed, Lascar ‘627 does not disclose that each of the suture collars has a plurality of suture holes formed in a superior surface thereof.
Lascar ‘583 teaches a shoulder implant, in the same field of endeavor, wherein lateral, anteromedial, and posteromedial suture collar portions each comprise a plurality of suture holes 15 formed in a superior surface thereof (see the annotated fig.1 below wherein the arrows indicate holes formed in a superior surface) for the purpose of allowing threads to pass through the holes to fix fractured tuberosities to the wall 10/collars (par.77).

    PNG
    media_image1.png
    282
    351
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collars of Lascar ‘627 to include suture holes in the superior surfaces of the collar as taught by Lascar ‘583 in order to provide additional holes for receiving suture to secure bone to the implant. While Lascar ‘627 in view of Lascar ‘583 discloses the invention substantially as claimed, Lascar ‘627 in view of Lascar ‘583 does not disclose that the epiphysis component is separable from the humeral stem component and does not disclose a locking screw secured to the humeral stem component and the fracture epiphysis component.
Poncet teaches a reverse shoulder implant, in the same field of endeavor, wherein epiphysis component 8 is separable from humeral stem 4 for the purpose of allowing the angular orientation of the epiphysis component relative to the humeral stem to be adjusted (par.35). Poncet further teaches screw 113 secured to the humeral stem 4 and the epiphysis component 8 for the purpose of locking the parts together (par.35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epiphyseal component and humeral stem of Lascar ‘627 in view of Lascar ‘583 to be separable and connected with a locking screw as taught by Poncet in order to allow for angular adjustment of the epiphyseal component relative to the humeral stem while also allowing for the epiphyseal component and humeral stem to be locked together at a desired orientation.
Regarding claim 2, see Lascar ‘583 figs. 1-4 for holes 15 radially positioned around the collars. 
Regarding claim 3, see fig.7 of Lascar ‘627 which shows a longer lateral suture collar.
Regarding claim 4, see fig.7 of Lascar ‘627 which shows the anteromedial and posteromedial suture collars being about equal in size and opposite one another.
Regarding claim 5, see Lascar ‘627 figs. 8-11 which show pockets 26 which can be used as suture pockets.
Regarding claim 8, see Lascar ‘627 figs. 4 and 11 which show hole 16 extending in the anteroposterior direction. Note that one is considered “a number” of suture holes.
Regarding claim 9, see figs. 8 and 11 of Lascar ‘627 which show the top surfaces of the collars are coplanar.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose suture pockets separated by a wall and each of the walls having a suture hole in combination with discontiguous suture collars and a separable fracture epiphysis component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774